PER CURIAM.
Appellant’s motion for post-conviction relief, Fla.R.Crim.P. 3.850, was filed while his appeal to this court (No. 87-1969) was pending and without jurisdiction having been relinquished to the trial court to consider the motion. We affirm the denial of the motion upon a holding that the trial court was without jurisdiction to consider it. State v. Meneses, 392 So.2d 905 (Fla. 1981); Bryan v. State, 470 So.2d 864 (Fla. 2d DCA 1985); Marshall v. State, 428 So.2d 291 (Fla. 3d DCA 1983). Our affirmance is without prejudice to appellant’s right to file such motion after disposition of his pending appeal and the return of jurisdiction to the trial court.
Affirmed.